Motion by the City of New York for reargument, granted. On reargument, the decision (13 A D 2d 668) handed down April 3, 1961, is amended as follows: (1) by striking out subdivision (2) of the second unnumbered paragraph, and by substituting therefor this subdiviion: “(2) As to Damage Parcels Nos. 33 and 34, by reducing the allowance for direct damage to land from $31,200 to $24,300; by reducing the allowance for consequential damage from $34,300 to $6,700; by reducing the allowance for reconstructing buildings from $25,000 to $18,000; by increasing the allowance for fixtures from $34,000 to $47,000; and by reducing the total allowance from $228,000 to $199,500.” and (2) by striking out the last paragraph of the decision, and by substituting therefor this paragraph: “ As to Parcels 33 and 34, there is no support in the record for an allowance of more than $31,000 for direct plus consequential damage to land, or for an allowance of more than $18,000 for reconstructing buildings. However, we believe compensation for the tanks in the building referred to in the record as ‘F’ should have been included in the allowance for fixtures.” Beldock, Acting P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Pette, J., dissents and votes to deny reargument and to adhere to the court’s original decision.